Citation Nr: 1207389	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1970.  Service in the Republic of Vietnam as well as award of the Purple Heart and Combat Action Ribbon are indicated by the record.  The appellant is the surviving spouse of the Veteran.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  Original jurisdiction now resides at the VA RO in St. Petersburg, Florida. 

In December 2011, the appellant and her daughter presented sworn testimony at a Travel Board hearing which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  In essence, she claims that the Veteran's fatal cardiac arrest was a result of his service-connected posttraumatic stress disorder (PTSD).  See, e.g., the December 2011 Board hearing transcript, page 3.  She alternatively contends that the Veteran's in-service exposure to herbicides during service caused his fatal cardiac arrest.  Id. at page 7.  After having carefully considered the appellant's claim, and for reasons expressed immediately below, the Board finds that this case must be remanded for additional evidentiary development.

VCAA notice

A review of the record shows that the appellant has not receive adequate notice as to her cause of death claim as outlined in the United States Court of Appeals for Veterans Claims (Court) decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Specifically, in the context of a claim for benefits under 38 U.S.C. § 1310 for the cause of a veteran's death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a death claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a death claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.  Such notice must be provided to the appellant.

VA opinion

The Veteran died in July 2007, over 25 years after leaving service, at the age of 57.  The death certificate lists the Veteran's cause of death as cardiac arrest.  An autopsy was not performed.

In order to establish service connection for cause of death, there must be: (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for cause of death may also be granted for a death that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2011); Cf. Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for cause of death on a secondary basis, there must be (1) evidence of death; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and death.  Cf. Wallin v. West, 11 Vet. App. 509, 512 (1998).

There is no question that element (1) has been met.  The Board's discussion will therefore focus on elements (2) and (3).  With respect to element (2) on a direct basis, the Board will separately discuss in-service disease and injury.

With respect to in-service disease, the Board notes that the service treatment records are negative for complaints of, treatment for, or findings of a cardiac disability.  In fact, the service separation examination is absent any evidence of a cardiac disability.  Additionally, there is no evidence that a cardiac disability was manifested within the one year presumptive period after service found in 38 C.F.R. § 3.309(a) (2011).  Indeed, the first competent evidence of a cardiac disability is dated on the Veteran's July 2007 death certificate, more than 25 years after the Veteran's discharge from active duty.  

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service personnel records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f).  According to 38 C.F.R. § 3.309(e) (2011), certain diseases may be presumed to be related to exposure to herbicides; cardiac arrest is not one of the listed diseases.  On August 31, 2010, the Secretary of VA published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e) to add, in part, ischemic heart disease as a presumptive condition.  See 75 Fed. Reg. 53,202.  Crucially, ischemic heart disease refers only to heart disease; here, there is no indication in the record that the Veteran's cardiac arrest is related to a heart disease.  

Concerning element (2) of secondary service connection, the Board observes that the Veteran was service-connected for PTSD at the time of his death.

With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's fatal cardiac arrest and his military service, to include herbicide exposure, or alternatively his service-connected PTSD.  In light of the foregoing, the Board is of the opinion that a clarifying VA medical opinion would be probative in ascertaining whether the Veteran's fatal cardiac arrest is related to his military service, to include herbicide exposure, or alternatively his service-connected PTSD.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1. VCAA notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342 (2007) should be furnished to the appellant, with a copy to her representative.  The VCAA notice should include (1) a statement of the disabilities for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a death claim based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a death claim based on a disability not yet service connected.

2. Thereafter, the RO should arrange for a physician to review the Veteran's claims folder and render an opinion as to the following:

a. whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fatal cardiac arrest is due to ischemic heart disease;

b. whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fatal cardiac arrest was related to his military service, to include herbicide exposure.

c. whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's fatal cardiac arrest was related to his service-connected PTSD.

d. whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's fatal cardiac arrest was aggravated (i.e. permanently worsen beyond the normal progression of the disability) by the Veteran's service-connected PTSD.  If the examiner finds the fatal cardiac arrest was aggravated by the service-connected PTSD, then he/she should quantify the degree of aggravation.

The examiner should indicate in his/his report whether or not the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

      3. 	After undertaking any additional development which it deems to be necessary, the RO should then readjudicate the appellant's claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

 action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


